Title: From Thomas Jefferson to William Carmichael, 26 December 1786
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Dec. 26. 1786.

A note from me of the 22d. of Sep. apprised you it would be some time before I should be able to answer your letters. I did not then expect it would have been so long. A dislocation of my right wrist three or four days before that has disabled me from writing till lately, and I now write in great pain and only in cases of necessity. I am to acknolege the receipt of yours of Sep. 29. Oct. 3. and Nov. 15. I shall herein inclose the papers you had been so kind as to send me for my reading, without having retained copies. I also inclose a resolution of Congress recalling Mr. Lambe which I will beg the favor of you to have delivered him. I have  written to Mr. Adams on the subject of di[recting] him to settle with Mr. Barclay, and attend his answer. In the mean time I am not without hopes Mr. Barclay has done the business. I send also a note desiring Mr. Lambe to deliver you his cyphers and a copy of a letter from the minister of finance here to me, announcing several regulations in favor of our commerce. My Notes on Virginia, having been hastily written, need abundance of corrections. Two or three of these are so material that I am reprinting a few leaves to substitute for the old. As soon as these shall be ready, I will beg your acceptance of a copy. I shall be proud to be permitted to send a copy also to the Count de Campomanes as a tribute to his science and his virtues. You will find in them that the Natural bridge had found an admirer in me also. I should be h[appy] to make with you the tour of the curiosities you will find therein me[ntioned.] That kind of pleasure surpasses much in my estimation whatever I [find on] this side the Atlantic. I sometimes think of building a little hermitage at the Natural bridge (for it is my property) and of passing there a [part] of the year at least.
I have received American papers to the 1[st.] November. Some tumultuous meetings of the people have taken [place] in the Eastern states, i.e. one in Massachusets, one in Connecticut and one N. Hampsh. Their principal demand was a respite in the judiciary proceedings. No injury was done however in a single instance to the person or property of any one, nor did the tumult continue 24. hours in any one instance. In Massachusets this was owing to the discretion which the malcontents still preserved, in Connecticut and N. Hampshire, the body of the people rose in support of government and obliged the malcontents to go to their homes. In the lastmentioned state they seized about 40. who were in jail for trial. It is believed this incident will strengthen our government. Those people are not entirely without excuses. Before the war those states depended on their whale oil and fish. The former was consumed in England, and much of the latter in the Mediterranean. The heavy duties on American whale oil now required in England exclude it from that market: and the Algerines exclude them from bringing their fish into the Mediterranean. France is opening her ports for their oil, but in the mean while their antient debts are pressing them and they have nothing to pay with. The Massachusets assembly too, in their zeal for paying their public debt had laid a tax too heavy to be paid in the circumstances of their state. The Indians seem disposed too to make war on us. These complicated causes determined Congress to increase their forces to 2000  men. The latter was the sole object avowed, yet the former entered for something into the measure. However I am satisfied the good sense of the people is the strongest army our governments can ever have, and that it will not fail them. The Commercial convention at Annapolis was not full enough to do business. They found too their appointments too narrow, being confined to the article of Commerce. They have proposed a meeting in Philadelphia in May, and that it may be authorized to propose amendments of whatever is defective in the federal constitution. Congress have at length determined on a coinage. Their money unit is a dollar and the peices above and below that are in decimal proportion. You will see their scheme in all the papers, except that the proportion they established between gold and silver is mistated at upwards of 20. to 1. instead of about 15 ¼ to 1.
It is believed that this court has patched up an accommodation for the moment between Russia and the Porte. In Holland they find greater difficulties. The present king of Prussia is zealous for the Stadtholder, and the fear is of driving him into the Austrian scale of the European balance. Such a weight as this, shifted, would destroy all equilibriums and the preponderance once in favor of the restless powers of the north, the peace would soon be disturbed.
When I was in England I formed a portable copying press on [the] principles of the large one they make there for copying letters. I had a model made there and it has answered perfectly. A workman here has made several from that model. The itinerant temper of your court will, I think, render one of these useful to you. You must therefore do me the favor to accept of one. I have it now in readiness, and shall send it by the way of Bayonne to the care of Mr. Alexander there, unless Don Miguel de Lardizabal can carry it with him.
My hand admonishes me it is time to stop, and that I must defer writing to Mr. Barclay till tomorrow. I have the honor to be with sentiments of the highest esteem and respect Dear Sir your most obedient & most humble servt.,

Th: Jefferson

